Exhibit 10.17

INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT

DATED AS OF MARCH 16, 2007

BY AND AMONG

THE NOTEHOLDERS NAMED IN SCHEDULE I HERETO,

BRANCH BANKING AND TRUST COMPANY,

AND

BRANCH BANKING AND TRUST COMPANY, AS COLLATERAL AGENT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page Section 1    Definitions    2 Section 2    Priority of Liens
   6   

Section 2.1.

   Pari Passu Liens of the Secured Parties    6    Section 2.2.    Liens of
Secured Parties in respect of Winchester Collateral    6    Section 2.3.   
Nonavoidability of Liens    6 Section 3    Relationships Among Secured Parties
   6    Section 3.1.    Restrictions on Actions    6    Section 3.2.   
Representations and Warranties    7    Section 3.3.    Cooperation; Accountings
   8    Section 3.4.    Termination of Credit Agreement and Note Agreement;
Amendments to Credit Agreement or Note Agreement    8 Section 3.5.    Additional
Creditor    9 Section 4    Appointment And Authorization Of Collateral Agent   
10 Section 5    Agency Provisions    10    Section 5.1.    Delegation of Duties
   10    Section 5.2.    Exculpatory Provisions    10    Section 5.3.   
Reliance by Collateral Agent    11    Section 5.4.    Knowledge or Notice of
Default, Event of Default    11    Section 5.5.    Non-Reliance on Collateral
Agent and Other Secured Parties    12    Section 5.6.    Indemnification    12
   Section 5.7.    Collateral Agent in Its Individual Capacity    12    Section
5.8.    Successor Collateral Agent    13 Section 6    Actions By The Collateral
Agent    14    Section 6.1.    Duties and Obligations    14    Section 6.2.   
Notification of Default    14    Section 6.3.    Exercise of Remedies    14   
Section 6.4.    Instructions from Secured Parties    14    Section 6.5.   
Emergency Actions    15    Section 6.6.    Changes to Collateral Documents    15
   Section 6.7.    Release of Collateral    15    Section 6.8.    Other Actions
   15    Section 6.9.    Cooperation    16    Section 6.10.    Distribution of
Proceeds of Collateral and Subsidiary Guaranties    16    Section 6.11.   
Senior Preferential Payments and Special Trust Account    17    Section 6.12.   
Authorized Investments    18    Section 6.13.    Restoration of Obligations   
18    Section 6.14.    Bankruptcy, Preferences, etc.    18    Section 6.15.   
Sharing of Proceeds    19

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page Section 7    Bankruptcy Proceedings    19 Section 8   
Additional Agreements of Secured Parties    19 Section 9    Miscellaneous    20
  

Section 9.1.

   Entire Agreement    20   

Section 9.2.

   Notices    20   

Section 9.3.

   Successors and Assigns    21   

Section 9.4.

   Consents, Amendment, Waivers    21   

Section 9.5.

   Governing Law    21   

Section 9.6.

   Counterparts    21   

Section 9.7.

   Sale of Interest    21   

Section 9.8.

   Severability    21   

Section 9.9.

   Expenses    21   

Section 9.10.

   Term of Agreement    21   

Section 9.11.

   Obligations Several    21

 

-ii-



--------------------------------------------------------------------------------

Exhibit 10.17

INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT

THIS INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT dated as of March 16, 2007
(this “Agreement”) is among (1) the Noteholders named in Schedule I hereto
(collectively, the “Noteholders”), (2) Branch Banking and Trust Company, a North
Carolina banking corporation as successor by merger to Branch Banking and Trust
Company of Virginia, as lender (“BB&T”), (3) the Additional Creditors (as
described below) (the Noteholders, BB&T and the Additional Creditors are
collectively referred to as the “Secured Parties”), and (4) Branch Banking and
Trust Company, as collateral agent for the Secured Parties (together with its
permitted successors and assigns, the “Collateral Agent”) and acknowledged and
agreed to by Trex Company, Inc., a Delaware corporation, as successor by merger
to TREX Company, LLC, a Delaware limited liability company (the “Company”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned thereto in §1 below.

R E C I T A L S:

A. Under and pursuant to the Credit Agreement dated as of June 19, 2002, as
amended (as currently amended and as from time to time hereafter amended,
restated, supplemented or otherwise modified, the “Credit Agreement”) among the
Company and BB&T, BB&T has made available to the Company Revolving Loans (as
defined therein) up to an aggregate principal amount of $100,000,000, together
with a letter of credit subfacility (collectively, the “Revolving Debt”) and
together with other credit facilities.

B. Under and pursuant to the Note Purchase Agreement dated as of June 19, 2002,
among the Company and each of the Noteholders, the Company has issued
$40,000,000 in aggregate principal amount of the Company’s 8.32% Senior Secured
Notes, Due June 19, 2009 (collectively, the “Notes”) (such Note Purchase
Agreement, as the same may from time to time be further amended, restated,
supplemented or otherwise modified, the “Note Agreement”).

C. The Company and the Collateral Agent entered into a Security Agreement dated
as of June 19, 2002 (the “Original Security Agreement”) under and pursuant to
the terms and provisions of the Credit Agreement and the Note Agreement. Under
the Security Agreement, the Company granted a security interest in various
collateral described therein to the Collateral Agent for the benefit of the
“Secured Parties” defined therein. In compliance with the terms and provisions
of the Credit Agreement and Section 22 of the Note Agreement, on or about
September 30, 2004, BB&T and the Noteholders agreed to release the liens of the
Original Security Agreement and such liens were released. BB&T has now required
the Company to regrant certain of the security interests pledged under and
pursuant to the Original Security Agreement and the Company and the Collateral
Agent have executed and delivered that certain Security Agreement dated as of
March 16, 2007 (the “Security Agreement”). Pursuant to Section 22 of the Note
Agreement, the Noteholders have required the pledge of the security interests
described in the Security Agreement for the benefit of the “Secured Parties” as
defined therein and have required the execution and delivery of this Agreement.

D. The obligations of the Company under the Note Agreement are secured by the
Collateral Documents described below.



--------------------------------------------------------------------------------

E. The obligations of the Company under the Credit Agreement which related to
the Revolving Debt also are secured by the Collateral Documents described below.

F. The Company contemplates that from time to time after the date hereof, the
Company may, subject to the terms and conditions of the Note Agreement and the
Credit Agreement, incur additional Funded Debt (as defined in the Note
Agreement) or Debt issued under a Qualified Replacement Credit Agreement (as
defined in the Note Agreement and herein the “Qualified Replacement Credit
Agreement”) (collectively, the “Additional Funded Debt”) under agreements
evidencing such Additional Funded Debt (the “Additional Facilities”) which the
Company desires to secure by the Collateral. Such Additional Funded Debt shall
be permitted to be secured by the Collateral if the obligees of such Additional
Funded Debt (the “Additional Creditors”) execute and deliver a joinder agreement
hereto and become a party to this Agreement pursuant to the requirements of §3.5
hereof.

G. Notwithstanding the time or order of attachment or perfection or any
provisions to the contrary in any of the Collateral Documents or the fact that a
portion of the Secured Obligations are secured by the same Collateral Documents,
the Secured Parties desire that the Secured Obligations shall be secured on a
senior pari passu basis by the Collateral.

H. The Secured Parties desire to appoint Branch Banking and Trust Company as
Collateral Agent to act on behalf of the Secured Parties regarding the
Collateral, all as more fully provided herein.

I. The Secured Parties and the Collateral Agent desire to enter into this
Agreement to provide, among other things, for (i) the appointment, duties and
responsibilities of the Collateral Agent, (ii) the respective priorities, rights
and interests of the parties in and to the Collateral, (iii) the orderly
administration of the Collateral, (iv) the coordination of any enforcement by
the parties of their respective rights under the Note Agreement, the Credit
Agreement, the Additional Facility Documents, and the Collateral Documents and
(v) the allocation of payments, if any, made under the Collateral Documents and
any Material Subsidiary Guaranty, all upon the terms and subject to the
conditions set forth in this Agreement.

J. Pursuant to the requirements of the Note Agreement and the Credit Agreement,
the Company has requested and the parties hereto have agreed to enter into this
Agreement.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the sufficiency and receipt of which are hereby acknowledged, the
parties hereto hereby agree as follows:

SECTION 1 DEFINITIONS.

The following terms shall have the meanings assigned to them below in this §1 or
in the provisions of this Agreement referred to below:

“Additional Creditors” shall have the meaning assigned thereto in the Recitals
hereof.

 

-2-



--------------------------------------------------------------------------------

“Additional Facilities” shall have the meaning assigned thereto in the Recitals
hereof.

“Additional Facility Documents” shall mean all outstanding Additional Facilities
(including the Qualified Replacement Credit Agreement, if any), the Additional
Facility Notes, the Security Documents and all other mortgages, security
agreements, documents, certificates and instruments relating to, arising out of,
or in any way connected therewith or any of the transactions contemplated
thereby.

“Additional Facility Notes” shall mean the obligations of the Company which are
evidenced by the promissory notes issued under the Additional Facilities.

“Additional Funded Debt” shall have the meaning assigned thereto in the Recitals
hereof.

“Affiliate” means any Person which, directly or indirectly, controls, is
controlled by or is under common control with another Person. For purposes of
the foregoing, “control,” “controlled by” and “under common control with” with
respect to any Person shall mean the possession, directly or indirectly, of the
power (i) to vote 10% or more of the securities having ordinary voting power of
the election of directors of such Person, or (ii) to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities or by contract or otherwise.

“Bankruptcy Proceeding” shall mean, with respect to any Person, a general
assignment of such Person for the benefit of its creditors, or the institution
by or against such Person of any proceeding seeking relief as debtor, or seeking
to adjudicate such Person as bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment or composition of such Person or its debts, under any
law relating to bankruptcy, insolvency, reorganization or relief of debtors, or
seeking appointment of a receiver, trustee, custodian or other similar official
for such Person or for any substantial part of its property.

“Cash Equivalent Investments” shall mean, (a) direct obligations of the United
States Government or any agencies thereof and obligations guaranteed by the
United States Government, in each case having remaining terms to maturity of not
more than thirty days; and (b) certificates of deposit, time deposits and
acceptances, including Eurodollar deposits, having remaining terms to maturity
of not more than sixty days issued by a United States bank which has a combined
capital and surplus of at least $750,000,000 and whose long-term certificates of
deposit are rated “A” or better by Standard & Poor’s Ratings Service or “A2” or
better by Moody’s Investors Service, Inc.

“Collateral” shall mean the “Collateral” as defined in the Security Agreement
and as more fully described in Exhibit A hereto.

“Collateral Documents” shall mean the “Revolving Credit Loan Collateral
Documents” as defined in the Credit Agreement, which secure the Revolving Credit
Loan Obligations (as defined in the Credit Agreement) of the Company under the
Credit Agreement and the “Collateral Documents” as defined in the Note
Agreement, which secure the obligations of the Company under the Note Agreement
and the Notes. For purposes of clarifying the usage of the term “Collateral
Documents” in the Note

 

-3-



--------------------------------------------------------------------------------

Agreement, any reference to the term “Security Agreement” in the definition of
“Collateral Documents” shall be deemed, automatically and without any further
action on the part of any party to this Agreement, to mean and refer to the
“Security Agreement” as defined in this Agreement.

“Company” shall have the meaning assigned thereto in the Recitals hereof.

“Credit Agreement” shall have the meaning assigned thereto in the Recitals
hereof.

“Default” shall mean an Event of Default or an event or condition which with
notice or lapse of time or both would constitute an Event of Default.

“Event of Default” shall mean any “Event of Default” as defined in the Note
Agreement, the Credit Agreement or any Additional Facility Documents.

“Letter of Credit Collateral Account” shall have the meaning assigned thereto in
§6.10 hereto.

“Lien” means any mortgage, deed of trust, pledge, security interest, assignment,
deposit arrangement, charge, encumbrance or other lien (statutory or otherwise).

“Make-Whole Amount” shall have the meaning assigned thereto in the Note
Agreement.

“Material Subsidiary Guaranty” shall have the meaning assigned thereto in the
Note Agreement.

“Note Agreement” shall have the meaning assigned thereto in the Recitals hereof.

“Noteholders” shall have the meaning assigned thereto in the Recitals hereof.

“Notes” shall have the meaning assigned thereto in the Recitals hereof.

“Person” shall mean an individual, partnership, limited liability company,
corporation, trust, unincorporated organization or any other entity whatsoever,
or any government or agency or political subdivision thereof.

“Pro Rata Share” shall mean, in respect of any Secured Party as of any date of
determination, the proportion which the amount of the Secured Obligations then
owing to such Secured Party bears to the aggregate amount of Secured Obligations
then owing to all Secured Parties.

“Required Secured Parties” shall mean Secured Parties holding more than 75% of
the sum of (a) the unused Revolving Commitment (as defined in the Credit
Agreement) for so long as the Revolving Commitment is in effect or, if
applicable, the unused revolving commitment of the Additional Creditors under
the Qualified Replacement Credit Agreement plus (b) the unpaid principal amount
of the Revolving and Noteholder Debt plus (c) without duplication with respect
to the amounts described in clause (a), the outstanding principal amount of the
Additional Funded Debt.

 

-4-



--------------------------------------------------------------------------------

“Revolving and Noteholder Debt” shall mean the Secured Obligations consisting of
(a) all unpaid principal of the Revolving Loans (as defined in the Credit
Agreement) (including therein the unpaid amount of any drawings under any
letters of credit issued under the Credit Agreement and, without duplication,
the undrawn portion of the face amount of any such letters of credit), (b) all
accrued and unpaid interest and breakage costs thereon, (c) all outstanding
principal of the Notes, (d) all accrued and unpaid interest and premium
(including without limitation Make-Whole Amount) on the Notes and (e) all fees,
commissions, indemnities and other amounts (without duplication of any Revolving
and Noteholder Debt) owing to the Revolving and Noteholder Debt Secured Parties.

“Revolving and Noteholder Debt Secured Parties” shall mean those Secured Parties
which hold Revolving and Noteholder Debt.

“Revolving Debt” shall have the meaning assigned thereto in the Recitals hereof.

“Secured Obligations” shall mean all of the following, whether now or hereafter
existing or arising, and whether due or to become due, absolute or contingent,
liquidated or unliquidated, determined or undetermined: (a) the Revolving Credit
Loan Obligations (as defined in the Credit Agreement), including without
limitation all principal in respect of the Revolving Debt (including unpaid
reimbursement obligations relating to any drawings under letters of credit
issued under the Credit Agreement and, without duplication, the undrawn portion
of the face amount of any such letters of credit, and all principal of fees
payable under or in connection with such letters of credit and/or the Revolving
Debt) and all interest accrued thereon, (b) the indebtedness, liabilities and
other obligations of the Company to the Noteholders under the Note Agreement and
the Notes, including without limitation all principal in respect of the Notes
and all interest accrued thereon and all premiums thereon, and all fees due
under the Note Agreement and the Notes, (c) the indebtedness, obligations and
liabilities of the Company to the Additional Creditors under the Additional
Facilities and (d) the indebtedness, obligations and liabilities of the Company
to the Collateral Agent or any Secured Party secured pursuant to clause (b) of
Section 3 of the Security Agreement. Without limitation of the foregoing, it is
understood and agreed that in no event shall any indebtedness, liabilities and
other obligations of the Company relating to the Real Estate Term Loans 1, 2 and
3 (as defined in the Credit Agreement) be included in this definition of
“Secured Obligations.”

“Secured Party” shall have the meaning assigned thereto in the introductory
paragraph hereof.

“Security Agreement” shall mean the Security Agreement dated the date hereof
from the Company to the Collateral Agent as the same shall be amended from time
to time in accordance with the terms and provisions hereof and thereof.

“Senior Preferential Payment” shall mean any payments, or proceeds of the
Collateral, from the Company or any other source with respect to the Secured
Obligations (including from the exercise of any set-off), cumulatively, but
without duplication, which are:

(a) received by a Secured Party within 90 days prior to (1) the commencement of
a Bankruptcy Proceeding with respect to the Company or (2) the acceleration of
the Notes or the obligations under the Credit Agreement, and which payment
reduces the amount of the Secured Obligations owed to such Secured Party below
the amount owed to such Secured Party as of the 90th day prior to such
commencement or acceleration,

 

-5-



--------------------------------------------------------------------------------

(b) received by a Secured Party (1) within 90 days prior to the occurrence of
any Event of Default which has not been waived or cured within 30 days after the
occurrence thereof and which payment reduces the amount of the Secured
Obligations owed to such Secured Party below the amount owed to such Secured
Party as of the 90th day prior to the occurrence of such Event of Default or
(2) within 30 days after the occurrence of such Event of Default, or

(c) received by a Secured Party after the occurrence of a Special Event of
Default except as provided in §6.11(b).

“Special Event of Default” shall mean (a) the commencement of a Bankruptcy
Proceeding with respect to the Company, (b) any other Event of Default which has
not been waived or cured within 30 days after the occurrence thereof, or (c) the
acceleration of the Notes or the obligations under the Credit Agreement or under
any Additional Facility Documents.

“Special Trust Account” shall mean that certain restricted account maintained by
the Collateral Agent for the purpose of receiving and holding Senior
Preferential Payments.

“Specified Amount” shall mean as to any Secured Party the aggregate amount of
the Secured Obligations owed to such Secured Party.

“Term Debt” shall mean the Real Estate Term Loan Obligations (as defined in the
Credit Agreement).

“Winchester Collateral” shall mean the real property and improvements described
on Exhibit B hereto.

SECTION 2 PRIORITY OF LIENS.

Section 2.1. Pari Passu Liens of the Secured Parties. All Liens now or hereafter
existing in favor of the Collateral Agent, any Secured Party or any other Person
on any Collateral to secure the Secured Obligations shall be pari passu at all
times, regardless of the fact that a portion of the Secured Obligations are
secured by the same Collateral Documents, the time or order of attachment or
perfection, any provisions to the contrary in any of the Collateral Documents or
any other circumstances whatsoever.

Section 2.2. Liens of Secured Parties in respect of Winchester Collateral. All
Liens now or hereafter existing in favor of BB&T or any other Person on the
Winchester Collateral shall be to secure the Term Debt only in all respects and
at all times, notwithstanding any provisions to the contrary in any of the
Collateral Documents or any other circumstances whatsoever.

 

-6-



--------------------------------------------------------------------------------

Section 2.3. Nonavoidability of Liens. The priorities specified in §2.1 hereof
are expressly conditioned upon the nonavoidability and perfection of the Lien to
which another Lien is made pari passu and, if the Lien to which another Lien is
made pari passu is not perfected or is avoidable, for any reason, then the
relative priority agreements provided for in §2.1 hereof shall not be effective
as to the particular Collateral which is the subject of the unperfected or
avoidable lien.

SECTION 3 RELATIONSHIPS AMONG SECURED PARTIES.

Section 3.1. Restrictions on Actions. Each Secured Party agrees that, so long as
any Secured Obligations are outstanding or any Secured Party has any commitment
to extend credit in respect thereof pursuant to the terms of the Credit
Agreement, the provisions of this Agreement shall provide the exclusive method
by which any Secured Party may exercise rights and remedies with respect to the
Collateral under the Collateral Documents and under applicable law relating to
the rights and remedies of secured creditors. Therefore, each Secured Party
shall, for the mutual benefit of all Secured Parties, except as permitted under
this Agreement:

(a) refrain from taking or filing any action, judicial or otherwise, to enforce
any rights or pursue any remedy under the Collateral Documents, except for
delivering notices hereunder;

(b) refrain from (1) selling any Secured Obligations to the Company or any
Affiliate of the Company and (2) accepting any guaranty of, or any other
security for, the Secured Obligations from the Company or any Affiliate of the
Company or any other Person, except any guaranty or security granted to the
Collateral Agent for the benefit of all Secured Parties in the relative
priorities set forth herein; and

(c) refrain from exercising any rights or remedies with respect to the
Collateral under the Collateral Documents, or under applicable law relating to
the rights and remedies of secured creditors, which have or may have arisen or
which may arise as a result of a Default or Event of Default or otherwise;

provided, however, that nothing contained in subsections (a) through (c) above
shall prevent any Secured Party from exercising or enforcing any other right or
remedy available to any Secured Party under the Note Agreement, the Notes, the
Credit Agreement, the other Loan Documents (as defined in the Credit Agreement),
or the Additional Facility Documents, as the case may be, including, without
limitation, accelerating the maturity of the Secured Obligations, terminating
any commitments to lend additional money to the Company under the Credit
Agreement (or, if applicable, under any Qualified Replacement Credit Agreement)
in accordance with the terms thereof, imposing a default rate of interest in
accordance with the Credit Agreement, the Note Agreement or the Additional
Facility Documents, as applicable, raising any defenses in any action in which
it has been made a party defendant or has been joined as a third party, except
that the Collateral Agent may, but shall not be obligated to, direct and control
any defense directly relating to the Collateral or any one or more of the
Collateral Documents, which shall be governed by the provisions of this
Agreement. NOTWITHSTANDING THE FOREGOING, NO SECURED PARTY SHALL EXERCISE, OR
ATTEMPT TO EXERCISE, ANY RIGHT OF SET-OFF, BANKER’S LIEN, OR THE LIKE, AGAINST
ANY DEPOSIT ACCOUNT OR PROPERTY OF THE COMPANY OR ANY OF ITS SUBSIDIARIES HELD
OR MAINTAINED BY THE SECURED PARTY WITHOUT THE PRIOR WRITTEN CONSENT OF THE
COLLATERAL AGENT AND THE REQUIRED SECURED PARTIES.

 

-7-



--------------------------------------------------------------------------------

Section 3.2. Representations and Warranties. (a) Each of the Secured Parties
represents and warrants to the other parties hereto that:

(1) It (i) is either (x) a corporation duly organized, existing and in good
standing under the laws of the jurisdiction of its incorporation or (y) a
national banking association duly incorporated and existing under the laws of
the United States of America or a state-licensed branch of a foreign bank, and
(ii) has all requisite power (corporate or otherwise) to own its property and
conduct its business as now conducted and as presently contemplated.

(2) The execution, delivery and performance by such Secured Party of this
Agreement has been authorized by all necessary proceedings (corporate or
otherwise) and does not and will not contravene any provision of law, its
charter or by-laws or any amendment thereof, or of any indenture, agreement,
instrument or undertaking binding upon such Secured Party.

(3) The execution, delivery and performance by such Secured Party of this
Agreement will result in a valid and legally binding obligation of such Secured
Party enforceable in accordance with its terms.

(b) The Collateral Agent hereby represents and warrants as of the date hereof
that:

(1) Collateral Agent is a state banking corporation validly existing and in good
standing under the laws of the State of North Carolina.

(2) Collateral Agent has full power, authority and legal right under the laws of
North Carolina pertaining to its banking powers to execute, deliver, and perform
this Agreement and has taken all necessary action to authorize the execution,
delivery and performance by it of this Agreement.

(3) Execution, delivery and performance by the Collateral Agent of this
Agreement will not contravene any law, rule or regulation of the United States
or any United States governmental authority or agency regulating the Collateral
Agent’s banking activities or any judgment or order applicable to or binding on
the Collateral Agent and will not contravene or result in any breach of, or
constitute a default under, the Collateral Agent’s constitutive documents or the
provision of any indenture, mortgage, contract or other agreement to which it is
a party or by which it or any of its properties is bound.

(4) Execution, delivery and performance by the Collateral Agent of this
Agreement will not require the authorization, consent, or approval of, the
giving of notice to, the filing or registration with, or the taking of any other
action in respect of, any United States governmental authority or agency
regulating the banking activities of the Collateral Agent.

 

-8-



--------------------------------------------------------------------------------

(5) This Agreement has been duly executed and delivered by the Collateral Agent
and constitutes the legal, valid, and binding agreement of the Collateral Agent,
enforceable in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent conveyance and similar laws affecting creditors’ rights generally,
and general principles of equity (regardless of whether the application of such
principles is considered in a proceeding in equity or at law).

Section 3.3. Cooperation; Accountings. Each of the parties hereto will, upon the
reasonable request of another party, from time to time execute and deliver or
cause to be executed and delivered such further instruments, and do and cause to
be done such further acts as may be necessary or proper to carry out more
effectively the provisions of this Agreement. The Secured Parties agree to
provide to each other upon reasonable request a statement of all payments
received in respect of Secured Obligations.

Section 3.4. Termination of Credit Agreement and Note Agreement; Amendments to
Credit Agreement or Note Agreement. (a) Upon final payment in full of all
Secured Obligations owing to any Secured Party, and, in the case of BB&T or any
Additional Creditors under the Qualified Replacement Credit Agreement, after the
termination of BB&T’s Revolving Commitment (as defined in the Credit Agreement)
or such Additional Creditors’ commitment to lend under the Qualified Replacement
Credit Agreement, as applicable, such Secured Party shall cease to be a party to
this Agreement; provided, however, if all or any part of any payments to such
Secured Party are invalidated or set aside or required to be paid or repaid to
any Person in any Bankruptcy Proceeding or otherwise (including, without
limitation, any payment required to be made by such Secured Party to one or more
of the other Secured Parties pursuant to §6.15 hereof), then this Agreement
shall be renewed as of such date and shall thereafter continue in full force and
effect to the extent of the Secured Obligations so invalidated, set aside, paid
or repaid.

(b) The Secured Parties agree with each other that neither (i) the Noteholders
in the case of the Note Agreement, (ii) BB&T in the case of the Credit
Agreement, and (iii) the relevant Additional Creditors party to any Qualified
Replacement Credit Agreement, if any, will effect or agree to any waiver,
amendment, restatement, extension or modification to the Note Agreement, the
Credit Agreement, or the Qualified Replacement Credit Agreement, if any, as the
case may be, which shall have the effect of (1) increasing the aggregate
principal amount of indebtedness owed (or commitments to lend) thereunder other
than additional Funded Debt (as defined in the Note Agreement) which the Company
is permitted to incur under the relevant terms and provisions of the Note
Agreement without giving effect to any amendment thereto after the date hereof,
(2) shortening the scheduled amortization of the indebtedness (excluding the
Term Debt) issued thereunder from the amortization in effect as of the date
hereof or (3) (A) in the case of the Note Agreement, increase the rate of
interest borne by the Notes by more than 100 basis points per annum (other than
the imposition of the relevant default rate of interest; provided that there
shall be no increase in any such default rate from the rate imposed on the date
hereof), (B) in the case of the Credit Agreement, increase the interest rate on
the Revolving Debt by increasing any margin over the LIBOR rate (as defined in
the Credit Agreement) assessed with respect to the Revolving Debt by more than
100 basis points per annum from such margins which are in effect on the date
hereof, and with respect to any interest rate or percentage fee assessed with
respect to the Revolving Debt determined without reference to such LIBOR rate,
no increase in such interest rate or percentage fee shall be made by an amount
which exceeds 100 basis points per annum from such rate or percentage fee in
effect on

 

-9-



--------------------------------------------------------------------------------

the date hereof (other than the imposition of the relevant default rate of
interest; provided that there shall be no increase in any such default rate from
the rate imposed on the date hereof), and (C) in the case of any Qualified
Replacement Credit Agreement, increases the interest rate thereon which would
result in an interest rate in excess of such rate which is or would have been
permitted under clause (B) above if the Additional Funded Debt thereunder was
considered to be Revolving Debt under the Credit Agreement, in each case without
the prior written approval of BB&T (or, if applicable, the Additional Creditors
under any Qualified Replacement Credit Agreement) and the holders of at least
66-2/3% in principal amount of the Notes at the time outstanding.

Section 3.5. Additional Creditor. Additional Creditors may, upon compliance with
the relevant provisions of the Note Agreement, the Credit Agreement and any
outstanding Additional Facility, become “Secured Parties” hereunder by executing
and delivering to the Collateral Agent and to each of the then existing Secured
Parties (a) a joinder agreement in the form attached hereto as Exhibit C and
(b) a copy of the Additional Facility or Additional Facilities to which such
Person is a party. Accordingly, upon the execution and delivery of any such copy
of this Agreement by any such Person, such Person, shall, upon delivery thereof
to the then existing Secured Parties, thereafter become a Secured Party for all
purposes of this Agreement.

SECTION 4 APPOINTMENT AND AUTHORIZATION OF COLLATERAL AGENT.

(a) Each Secured Party hereby irrevocably designates and appoints Branch Banking
and Trust Company as the Collateral Agent of such Secured Party under this
Agreement and the Collateral Documents, and each Secured Party hereby
irrevocably authorizes Branch Banking and Trust Company as the Collateral Agent
for such Secured Party to execute and enter into each of the Collateral
Documents and all other instruments relating to said Collateral Documents and
(i) to take action on its behalf and exercise such powers and use such
discretion as are expressly permitted hereunder and under the Collateral
Documents and all instruments relating hereto and thereto and (ii) to exercise
such powers and perform such duties as are, in each case, expressly delegated to
the Collateral Agent by the terms hereof and thereof together with such other
powers and discretion as are reasonably incidental hereto and thereto.

(b) Notwithstanding any provision to the contrary elsewhere in this Agreement or
the Collateral Documents, the Collateral Agent shall not have any duties or
responsibilities except those expressly set forth herein or therein or any
fiduciary relationship with any Secured Party, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any Collateral Document or otherwise exist against the
Collateral Agent.

SECTION 5 AGENCY PROVISIONS.

Section 5.1. Delegation of Duties. The Collateral Agent may exercise its powers
and execute any of its duties under this Agreement and the Collateral Documents
by or through employees, agents or attorneys-in-fact and shall be entitled to
take and to rely on advice of counsel concerning all matters pertaining to such
powers and duties. The Collateral Agent shall not be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care. The Collateral Agent may utilize the services of such Persons
as the Collateral Agent in its sole discretion may determine, and all reasonable
fees and expenses of such Persons shall be borne by the Company.

 

-10-



--------------------------------------------------------------------------------

Section 5.2. Exculpatory Provisions. Neither the Collateral Agent nor any of the
Collateral Agent’s officers, directors, employees, agents, attorneys-in-fact or
Affiliates shall be (a) liable for any action taken or omitted to be taken by it
or such Person under or in connection with this Agreement or any Collateral
Document or any Collateral (except for its or such Person’s own gross negligence
or willful misconduct), or (b) responsible in any manner to any of the Secured
Parties for any recitals, statements, representations or warranties made by the
Company, any officer thereof or any other Person contained in, or made or deemed
made in connection with, the Credit Agreement, the Note Agreement, any
Additional Facility Document or any Collateral Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Collateral Agent under or in connection with, this Agreement, the Credit
Agreement, the Note Agreement, any Additional Facility Document or any
Collateral Document, or for the due execution, legality, value, validity,
effectiveness, genuineness, enforceability or sufficiency of the Credit
Agreement, the Note Agreement, any Additional Facility Document or any
Collateral Document or any other document or instrument furnished pursuant
thereto or of any of the Collateral or for any failure of the Company to perform
its obligations under such documents. The Collateral Agent shall be under no
obligation to the Secured Parties to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, statements made
in, or conditions of the Credit Agreement, the Note Agreement, any Additional
Facility Document or any Collateral Document or to inspect the property
(including the books and records) of the Company.

Section 5.3. Reliance by Collateral Agent. The Collateral Agent shall be
entitled to rely, and shall be fully protected and shall incur no liability in
acting and relying, upon any writing, resolution, notice, consent, certificate,
affidavit, letter, cablegram, telegram, telecopy, telex or teletype message,
statement, order or other document or conversation reasonably believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to the Company), independent accountants and other
experts selected by the Collateral Agent. Without limiting the generality of the
foregoing, the Collateral Agent may treat the payee of any Revolving and
Noteholder Debt or any Additional Facility Note as the registered holder thereof
until it receives notice or otherwise has actual knowledge that such payee is no
longer the registered holder of such Revolving and Noteholder Debt or Additional
Facility Note. Notwithstanding anything to the contrary contained herein or in
any Collateral Document, the Collateral Agent shall be fully justified in
failing or refusing to take action under this Agreement or the Collateral
Documents (including, without limitation, the exercise of any rights or remedies
under, or the entering into of any agreement amending, modifying, supplementing,
waiving any provision of, or the giving of consent pursuant to, any of the
Collateral Documents) unless it shall first receive instructions of the Required
Secured Parties as is contemplated by §6 hereof and it shall first be
indemnified to its reasonable satisfaction by the relevant Secured Parties
against any and all liability and expense which may be incurred by it by reason
of taking, continuing to take or refraining from taking any such action. The
Collateral Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the Collateral Documents in
accordance with the provisions of §6.5 hereof and in accordance with written
instructions of the Required Secured Parties pursuant to §6.3 hereof, and such
instructions and any action taken or failure to act pursuant thereto shall be
binding upon all the relevant Secured Parties.

 

-11-



--------------------------------------------------------------------------------

Section 5.4. Knowledge or Notice of Default, Event of Default. The Collateral
Agent shall not be deemed to have actual, constructive, direct or indirect
knowledge or notice of the occurrence of any Default or Event of Default unless
and until the Collateral Agent has received written notice from a Secured Party
or the Company referring to the Credit Agreement, the Note Agreement, the
Additional Facility Documents, or the Collateral Documents, describing such
Default or Event of Default and stating that it is a “notice of default” or a
“notice of event of default”, setting forth in reasonable detail the facts and
circumstances thereof and stating that the Collateral Agent may rely on such
notice without further inquiry; provided that if BB&T (or any Additional
Creditor under a Qualified Replacement Credit Agreement) is the Collateral Agent
hereunder, the Collateral Agent shall be deemed to have actual knowledge and
notice of the occurrence of any Default or Event of Default (as defined in the
Credit Agreement or Qualified Replacement Credit Agreement) under the Credit
Agreement or Qualified Replacement Credit Agreement if BB&T (or such Additional
Creditor) has actual knowledge of such Default or Event of Default or has
declared an Event of Default under the Credit Agreement or Qualified Replacement
Credit Agreement. The Collateral Agent shall have no obligation or duty prior to
or after receiving any such notice to inquire whether a Default or Event of
Default has in fact occurred and shall be entitled to rely, and shall be fully
protected in so relying, on any such notice furnished to it.

Section 5.5. Non-Reliance on Collateral Agent and Other Secured Parties. Each
Secured Party expressly acknowledges that, except as expressly set forth in this
Agreement, neither the Collateral Agent nor any of the Collateral Agent’s
officers, directors, employees, agents, attorneys-in-fact or Affiliates has made
any representations or warranties to it and that no act by the Collateral Agent
hereafter taken, including any review of the affairs of the Company, shall be
deemed to constitute any representation or warranty by the Collateral Agent to
any Secured Party. Each Secured Party represents that it has, independently and
without reliance upon the Collateral Agent or any other Secured Party, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and credit-worthiness of the Company and made its
own decision to enter into this Agreement, the Credit Agreement, the Note
Agreement, any Additional Facility Document or any Collateral Document. Each
Secured Party also represents that it will, independently and without reliance
upon the Collateral Agent or any other Secured Party, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under the Credit Agreement, the Note Agreement, any Additional Facility
Document or any Collateral Document and this Agreement, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and credit-worthiness of the
Company. Except for notices, reports and other documents expressly required to
be furnished to the Secured Parties by the Collateral Agent hereunder, the
Collateral Agent shall not have any duty or responsibility to provide the
Secured Parties with any credit or other information concerning the business,
operations, property, financial and other condition or credit-worthiness of the
Company which may come into the possession of the Collateral Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates.

 

-12-



--------------------------------------------------------------------------------

Section 5.6. Indemnification. The Secured Parties agree to indemnify the
Collateral Agent in its capacity as such (to the extent not reimbursed by the
Company, but without limiting any obligation of the Company to do so) ratably in
accordance with the Secured Parties’ Pro Rata Shares, against, and hold the
Collateral Agent harmless from, any and all liabilities, obligations, losses,
claims, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever, which may be imposed on,
incurred by, or asserted against the Collateral Agent, in any way relating to or
arising out of this Agreement or any Collateral Document or the transactions
contemplated hereby or thereby or any action taken or omitted by the Collateral
Agent in connection with any of the foregoing; provided that no Secured Party
shall be liable to the Collateral Agent for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements to the extent they are found by a final decision of a
court of competent jurisdiction to have resulted from the Collateral Agent’s
gross negligence or willful misconduct. The agreements in this §5.6 shall
survive the payment of the Secured Obligations.

Section 5.7. Collateral Agent in Its Individual Capacity. BB&T and its
Affiliates may make loans to and generally engage in any kind of business with
the Company as though such Person was not the Collateral Agent hereunder and
without any duty to account therefor to the Secured Parties. With respect to any
Revolving and Noteholder Debt issued to it and advances made by it under the
Credit Agreement, if any, BB&T shall have the same rights and powers under this
Agreement as any Secured Party and may exercise the same as though it were not
the Collateral Agent, and the terms “Secured Party” and “Secured Parties” shall
include BB&T in its individual capacity. Any Additional Creditor which succeeds
BB&T as Collateral Agent shall have the same rights as BB&T under this
Section 5.7 with respect to Debt issued to it and advances made by it under the
Additional Facilities.

Section 5.8. Successor Collateral Agent.

(a) The Collateral Agent may resign at any time upon thirty days’ notice to the
Secured Parties and the Company and may be removed at any time, with or without
cause, by the Required Secured Parties by written notice delivered to the
Company, the Collateral Agent and the Secured Parties. If the Collateral Agent
is also BB&T, or an Additional Creditor under the Qualified Replacement Credit
Agreement, then the Noteholders may remove the Collateral Agent for a material
breach of its obligations under this Agreement at any time upon a vote of the
holders of 75% or more of the aggregate principal amount of outstanding Notes.
After any resignation or removal hereunder of the Collateral Agent, the
provisions of this §5 shall continue to inure to its benefit as to any actions
taken or omitted to be taken by it in connection with its role as Collateral
Agent hereunder while it was the Collateral Agent under this Agreement and it
shall be entitled to be paid promptly when due any amounts owing to it pursuant
to §5.6.

(b) Upon receiving notice of any such resignation or removal, a successor
Collateral Agent shall be appointed by the Required Secured Parties; provided,
however, that such successor Collateral Agent shall be (i) a bank or trust
company having a combined capital and surplus of at least $500,000,000, subject
to supervision or examination by a federal or state banking authority; and
(ii) authorized under the laws of the jurisdiction of its incorporation or
organization to assume the functions of the Collateral Agent. If the appointment
of such successor shall not have become effective (as hereafter provided)
(x) within such thirty day period after the Collateral Agent’s notice of
resignation or (y) upon removal of the Collateral Agent, then the Collateral
Agent may

 

-13-



--------------------------------------------------------------------------------

assign the Liens and its duties hereunder and under the Collateral Documents to
the Secured Parties, as their interests may appear, and in such case all
references herein to “Collateral Agent” shall be deemed to refer to the
“Required Secured Parties.” Any Secured Party may petition a court of competent
jurisdiction for the appointment of a successor Collateral Agent. Such court
shall, after such notice as it may deem proper, appoint a successor Collateral
Agent meeting the qualifications specified in this §5.8(b). The Secured Parties
hereby consent to such petition and appointment so long as such criteria are
met.

(c) The resignation or removal of a Collateral Agent shall become effective upon
the execution and delivery of such documents or instruments as are necessary to
transfer the rights and obligations of the Collateral Agent under the Collateral
Documents, including, without limitation, the delivery and recordation of all
amendments, instruments, deed of trusts, financing statements, continuation
statements and other documents necessary to maintain the perfection of the
security interests held by the Collateral Agent hereunder. Copies of each such
document or instrument shall be delivered to all Secured Parties. Subject to the
foregoing provisions of this §5.8(c), the appointment of a successor Collateral
Agent pursuant to this §5.8 shall become effective upon the acceptance of the
appointment as Collateral Agent hereunder by a successor Collateral Agent. Upon
such effective appointment, the successor Collateral Agent shall succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Collateral Agent and the retiring Collateral Agent shall be discharged from its
rights, powers, privileges and duties under this Agreement and the other
Collateral Documents; provided, however, that the provisions of this §5 shall
continue to inure to the retiring Collateral Agent’s benefit as to any actions
taken or omitted to be taken by it in connection with its role as Collateral
Agent hereunder while it was the Collateral Agent under this Agreement.

SECTION 6 ACTIONS BY THE COLLATERAL AGENT.

Section 6.1. Duties and Obligations. The duties and obligations of the
Collateral Agent are only those set forth in this Agreement and in the
Collateral Documents.

Section 6.2. Notification of Default. If the Collateral Agent has been notified
in a writing conforming to the requirements of §5.4 by any Secured Party that a
Default, an Event of Default or a Special Event of Default has occurred, the
Collateral Agent shall furnish to the Secured Parties a copy of such written
notice and may, but is under no obligation to, furnish to the Company a copy of
the notice received by the Collateral Agent and a copy of the Collateral Agent’s
notice to the Secured Parties. The failure of any Secured Party having knowledge
of the occurrence of a Default, an Event of Default or a Special Event of
Default to notify the Collateral Agent or any Secured Party of such occurrence,
however, does not constitute a waiver of such Default, Event of Default or
Special Event of Default by the Secured Parties. Upon receipt of a notice
conforming to the requirements of §5.4 from a Secured Party of the occurrence of
an Event of Default or a Special Event of Default, the Collateral Agent shall
(in addition to the action required by the first sentence of this §6.2) promptly
(and in any event no later than three Business Days after receipt of such
notice) issue its Notice of Default to all Secured Parties. Such Notice of
Default shall indicate the nature of such Event of Default or Special Event of
Default. The Notice of Default may contain a recommendation of actions to be
taken by the Secured Parties and/or request instructions from the Secured
Parties and shall specify the date on which responses are due in order to be
timely within §6.4 hereof.

 

-14-



--------------------------------------------------------------------------------

Section 6.3. Exercise of Remedies. Except as otherwise provided in §6.5, the
Collateral Agent shall take only such actions and exercise only such remedies
under the Collateral Documents as are approved in written instructions delivered
to the Collateral Agent and signed by the Required Secured Parties required
under §6.4. In the event that the Collateral Agent shall determine in good faith
that taking the actions specified in such instructions is contrary to law, it
may refrain (and shall be fully protected in so refraining) from taking such
action and shall immediately give notice of such fact to each of the Secured
Parties. In the event that instructions received by the Collateral Agent are in
its good faith judgment ambiguous or conflict with other instructions received
by the Collateral Agent, the Collateral Agent (a) shall promptly notify the
Secured Parties of such ambiguity or conflict and request clarifying
instructions, and (b) may either (1) delay taking any such action or exercising
any such remedy pending the receipt of such clarifying instructions (and shall
be fully protected in so delaying) or (2) take such actions as it is entitled
under §6.5.

Section 6.4. Instructions from Secured Parties.

Notwithstanding anything express or implied to the contrary in any Collateral
Document:

(a) remedies and other actions to be taken under the Collateral Documents or
applicable law with respect to the Collateral shall be directed by the Required
Secured Parties; and

(b) if any Secured Party does not respond in a timely manner to any notice
(including, without limitation, a Notice of Default) from the Collateral Agent
or request for instructions within the time period specified by the Collateral
Agent in such notice or request for instructions (which shall be a minimum of
five Business Days), the Secured Obligations held by such Secured Party which
would otherwise be included in a determination of Required Secured Parties shall
not be included in the determination of Required Secured Parties for purposes of
such notice or request for instructions. Any action taken or not taken without
the vote of such Secured Party or Secured Parties under this §6.4 shall
nevertheless be binding on such Secured Party or Secured Parties.

Section 6.5. Emergency Actions. If the Collateral Agent has asked the Secured
Parties for instruction and if the Required Secured Parties have not yet
responded to such request, the Collateral Agent shall be authorized to take, but
shall not be required to take and shall in no event have any liability for the
taking or the failure to take, such actions (other than any action described or
permitted under §6.7 hereof) with regard to a Default or Event of Default which
the Collateral Agent, in good faith, believes to be reasonably required to
promote and protect the interests of the Secured Parties and to preserve the
value of the Collateral and shall give the Secured Parties appropriate notice of
such action; provided that once instructions with respect to such request have
been received by the Collateral Agent from the Required Secured Parties, the
actions of the Collateral Agent shall be governed thereby and the Collateral
Agent shall not take any further action which would be contrary thereto.

Section 6.6. Changes to Collateral Documents. Any term of the Collateral
Documents may be amended, and the performance or observance by the parties to a
Collateral Document of any term of such Collateral Document may be waived
(either generally or in a particular instance and either retroactively or
prospectively) with the written consent of the Required Secured Parties.

 

-15-



--------------------------------------------------------------------------------

Section 6.7. Release of Collateral. The release of any Collateral by the
Collateral Agent from the Lien of any Collateral Document shall be permitted
with the written consent of all of the Secured Parties; provided, however, that
if the Company or its Subsidiaries disposes of Collateral pursuant to a
disposition that is permitted under both the Credit Agreement and the Note
Agreement or Collateral is released as permitted under the terms of the
Collateral Documents, then the written consent of the Secured Parties to the
release by the Collateral Agent of such Collateral shall not be required.

Section 6.8. Other Actions. The Collateral Agent shall have the right to take
such actions, or omit to take such actions, hereunder and under the Collateral
Documents not inconsistent with the written instructions of the Required Secured
Parties delivered pursuant to §6.3 hereof or the terms of this Agreement,
including actions the Collateral Agent deems necessary or appropriate to perfect
or continue the perfection of the Liens on the Collateral for the benefit of the
Secured Parties. Except as otherwise provided by applicable law, the Collateral
Agent shall have no duty as to any Collateral, the collection or protection of
the Collateral or any income therefrom (including any duty to ascertain or take
action with respect to calls, conversions, exchanges, maturities, tenders or
other matters relative to any Collateral, whether or not the Collateral Agent
has or is deemed to have knowledge of such matters), nor as to the preservation
of rights against prior parties, nor as to the preservation of rights pertaining
to the Collateral beyond the safe custody of any Collateral in the Collateral
Agent’s actual possession.

Section 6.9. Cooperation. To the extent that the exercise of the rights, powers
and remedies of the Collateral Agent in accordance with this Agreement requires
that any action be taken by any Secured Party, such Secured Party shall take
such action and cooperate with the Collateral Agent to ensure that the rights,
powers and remedies of all Secured Parties are exercised in full.

Section 6.10. Distribution of Proceeds of Collateral and Subsidiary Guaranties.

(a) Upon any realization upon the Collateral, the Secured Parties agree that the
proceeds thereof shall be applied (i) first, to the amounts owing to the
Collateral Agent, solely in its capacity as Collateral Agent (or owing to the
Secured Parties in such capacity if the Collateral Agent has resigned or has
been removed), by the Company or the Secured Parties pursuant to this Agreement
or the Collateral Documents; (ii) second, to reimburse the Secured Parties for
any amounts paid under §5.6 hereof ratably; (iii) third, ratably to the payment
of all amounts of accrued and unpaid interest (other than breakage costs or any
Make-Whole Amount) which constitute Secured Obligations according to the
aggregate amounts of such interest then owing to each Secured Party;
(iv) fourth, ratably to all amounts of principal outstanding in respect of the
Secured Obligations (including therein the unpaid reimbursement obligations
relating to any drawings under letters of credit issued under the Credit
Agreement or any Qualified Replacement Credit Agreement and, without
duplication, in the manner set forth in the following paragraph the undrawn
portion of any face amount of any such letters of credit) according to the
aggregate amounts of such principal then owing to each Secured Party; (v) fifth,
ratably to all other Secured Obligations then owing to the Secured Parties
according to the aggregate amounts of such Secured Obligations then owing to
each Secured Party; and (vi) sixth, the balance, if any, shall be returned to
the Company or such other Persons as are entitled thereto.

 

-16-



--------------------------------------------------------------------------------

Any payment pursuant to this §6.10 with respect to the undrawn amount of any
letters of credit shall be paid to the Collateral Agent for deposit in an
account (the “Letter of Credit Collateral Account”) to be held as collateral for
the Secured Obligations and disposed of as provided herein. On each date after
the occurrence of a Special Event of Default on which a payment is made to a
beneficiary pursuant to a draw on a letter of credit, the Collateral Agent shall
distribute from the Letter of Credit Collateral Account for application to the
payment of the reimbursement obligation due to BB&T or any Additional Creditors
under the Qualified Replacement Credit Agreement, as applicable, with respect to
such draw an amount equal to the product of (1) the amount then on deposit in
the Letter of Credit Collateral Account, and (2) a fraction, the numerator of
which is the amount of such draw and the denominator of which is the aggregate
amount of all undrawn letters of credit with respect to the Revolving Debt (or,
if applicable, revolving debt under the Qualified Replacement Credit Agreement)
immediately prior to such draw. On each date on which a reduction in the
aggregate amount of all undrawn letters of credit occurs other than on account
of a payment made to a beneficiary pursuant to a draw on a letter of credit,
then the Collateral Agent shall distribute from the Letter of Credit Collateral
Account an amount equal to the product of (1) the amount then on deposit in the
Letter of Credit Collateral Account, and (2) a fraction, the numerator of which
is the amount of such reduction in the aggregate amount of all undrawn letters
of credit and the denominator of which is the aggregate amount of all undrawn
letters of credit with respect to the Revolving Debt (or, if applicable,
revolving debt under the Qualified Replacement Credit Agreement), immediately
prior to such reduction, which amount shall be distributed as provided in the
first paragraph of this §6.10. At such time as the aggregate amount of all
undrawn letters of credit is reduced to zero, any amount remaining in the Letter
of Credit Collateral Account, after the distribution therefrom as provided
above, shall be distributed as provided in the first paragraph of this §6.10.

(b) Upon the request of the Collateral Agent prior to any distribution under
this §6.10, each Secured Party shall provide to the Collateral Agent
certificates, in form and substance reasonably satisfactory to the Collateral
Agent, setting forth the respective amounts referred to in §6.10(a) hereof which
each such Secured Party believes it is entitled to receive.

Section 6.11. Senior Preferential Payments and Special Trust Account.

(a) After the receipt by each Secured Party of a Notice of Default pursuant to
§6.2 stating that a Special Event of Default has occurred, all Senior
Preferential Payments other than those payments received pursuant to subsection
(b) of this §6.11 shall be delivered to the Collateral Agent for deposit into
the Special Trust Account.

(b) If (i) such Special Event of Default is waived by BB&T, the Additional
Creditors, and the Noteholders and if no other Event of Default has occurred and
is continuing, (ii) such Special Event of Default is cured by the Company or by
any amendment of the Credit Agreement, the Additional Facility Documents, or the
Note Agreement, as the case may be, and if no other Event of Default has
occurred and is continuing or (iii) any or all of the Secured Obligations have
not been accelerated and the Required Secured Parties have not instructed the
Collateral Agent to foreclose on a substantial portion of the Collateral, seek
the appointment of a receiver, commence litigation against the Company,
liquidate the Collateral, commence a Bankruptcy Proceeding against the

 

-17-



--------------------------------------------------------------------------------

Company, seize Collateral, or exercise other remedies of similar character prior
to the 180th day following such Special Event of Default, the Collateral Agent
thereupon shall return all amounts, together with their pro rata share of any
interest earned thereon, held in the Special Trust Account representing payment
of any Secured Obligations to the Secured Party initially entitled thereto, and
no payments thereafter received by a Secured Party shall constitute a Senior
Preferential Payment by reason of such cured or waived Special Event of Default.
No payment returned to a Secured Party for which such Secured Party has been
obligated to make a deposit into the Special Trust Account shall thereafter ever
be characterized as a Senior Preferential Payment.

(c) Each Secured Party agrees that upon the occurrence of a Special Event of
Default it shall (i) promptly notify the Collateral Agent of the receipt of any
Senior Preferential Payments, (ii) hold such amounts in trust for the Secured
Parties and act as agent of the Secured Parties during the time any such amounts
are held by it, and (iii) deliver promptly to the Collateral Agent such amounts
for deposit into the Special Trust Account as soon as practicable.

(d) If the Secured Obligations have been accelerated or the Required Secured
Parties have instructed the Collateral Agent to foreclose on a substantial
portion of the Collateral, seek the appointment of a receiver, commence
litigation against the Company, liquidate the Collateral, commence a Bankruptcy
Proceeding against the Company, seize Collateral, or exercise other remedies of
similar character, then all funds, together with interest earned thereon, held
in the Special Trust Account and all subsequent Senior Preferential Payments
shall be applied in accordance with the provisions of §6.10 above.

Section 6.12. Authorized Investments. Any and all funds held by the Collateral
Agent in its capacity as Collateral Agent, whether pursuant to any provision of
this Agreement or any of the Collateral Documents, shall to the extent feasible
within a reasonable time be invested by the Collateral Agent in Cash Equivalent
Investments. Prior to making such investment or to the extent it is not feasible
to invest such funds in Cash Equivalent Investments, the Collateral Agent shall
hold any such funds in an interest bearing account. Any interest earned on such
funds shall be disbursed to the Secured Parties in accordance with §6.10 or
§6.11, as applicable. The Collateral Agent shall have no duty to place funds
held and invested pursuant to this §6.12 in investments which provide a maximum
return. The Collateral Agent shall not be responsible for any loss of any funds
invested in accordance with this §6.12.

Section 6.13. Restoration of Obligations. For the purposes of determining the
amount of outstanding Secured Obligations, if any Secured Party is required to
deposit any Senior Preferential Payment in the Special Trust Account, then the
obligations intended to be satisfied by such Senior Preferential Payment shall
be revived, as of the date of the deposit of such amount with the Collateral
Agent, in the amount of such Senior Preferential Payment and such obligation
shall continue in full force and effect (and, if applicable, bear interest from
such deposit date at the non-default rate as provided in the Notes or in the
Credit Agreement or in the Additional Facility Documents, as the case may be) as
if such Secured Party had not received such payment. All such revived
obligations shall be included as Secured Obligations for purposes of allocating
any payments under §6.10 and for applying the definition of Required Secured
Parties. If any such revived obligation shall not be allowed as a claim under
the Bankruptcy Code due to the fact that the Senior Preferential Payment has in
fact been made by the Company, the Secured Parties shall make such other
equitable arrangements for the purchase and sale of participations in the
Secured Obligations to effectuate the intent of this §6.13.

 

-18-



--------------------------------------------------------------------------------

Section 6.14. Bankruptcy, Preferences, etc. If any payment to a Secured Party is
subsequently invalidated, declared to be fraudulent or preferential or set aside
and is required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or Federal law, common law or equitable cause, and such
Secured Party has previously made a deposit in respect of such payment into the
Special Trust Account pursuant to §6.11, then the Collateral Agent shall
distribute to such Secured Party proceeds from the Special Trust Account in an
amount equal to such deposit or so much thereof as is affected by such events
and if, due to previous disbursements to the Secured Parties pursuant to
§6.11(d), the proceeds in the Special Trust Account are insufficient for such
purpose, then each other Secured Party shall pay to such Secured Party upon
demand an amount equal to a ratable portion of such disbursements of the deposit
which was distributed to each such Secured Party according to the aggregate
amounts so distributed to each such Secured Party.

Section 6.15. Sharing of Proceeds. If, despite the provisions of this Agreement,
any Secured Party shall receive any payment or other recovery in excess of its
portion of payments on account of the Secured Obligations to which it is then
entitled in accordance with this Agreement, such Secured Party shall hold such
payment or other recovery in trust for the benefit of the parties entitled
thereto and promptly pay over or deliver such payment or other recovery to the
Collateral Agent for application by the Collateral Agent in accordance with this
Agreement.

SECTION 7 BANKRUPTCY PROCEEDINGS.

The following provisions shall apply during any Bankruptcy Proceeding of the
Company:

(a) The Collateral Agent shall represent all Secured Parties in connection with
all matters directly relating to the Collateral, including without limitation,
use, sale or lease of Collateral, use of cash collateral, relief from the
automatic stay and adequate protection. The Collateral Agent shall act on the
instructions of the Required Secured Parties; provided that such instructions by
the Required Secured Parties shall not treat any Secured Party differently with
respect to rights in the Collateral from any other Secured Party; and provided
further that if action is required prior to the time such instructions are
received or if the Required Secured Parties fail to give instructions with
respect to any matter, the Collateral Agent shall be authorized to act, or
refrain from acting, in accordance with §6.5 hereof.

(b) Each Secured Party shall be free to act independently on any issue not
directly relating to the Collateral, including without limitation, matters
relating to appointment of a trustee, conversion of a case, filing of claims,
and plans of reorganization. Each Secured Party shall give prior notice to the
Collateral Agent of any such action to the extent that such notice is possible.
If such prior notice is not given, such Secured Party shall give prompt notice
following any such action.

 

-19-



--------------------------------------------------------------------------------

SECTION 8 ADDITIONAL AGREEMENTS OF SECURED PARTIES.

(a) BB&T, in its capacity as the Lender under the Credit Agreement agrees that
the Secured Parties, through their authorized representatives or agents, may (to
the extent BB&T has the right to restrict access to the Winchester Collateral)
enter upon any real property constituting Winchester Collateral from time to
time during normal business hours for the sole purpose of inspecting, repairing,
removing, caring for, protecting or conducting a sale or sales of any or all of
the Collateral if the Collateral Agent provides BB&T notice prior to each entry
(which shall not be less than two (2) business days except in the case of
emergency). BB&T further agrees that neither the Collateral Agent nor any
Secured Party shall have any obligation or liability to BB&T, except, however,
that the Secured Parties shall promptly repair any damage to the Winchester
Collateral caused by the removal, repair, sale or inspection and the Secured
Parties shall be liable for, and shall indemnify, defend and hold the Collateral
Agent and BB&T harmless from the gross negligence or willful misconduct of their
employees or agents in connection with such removal, repairs, sale or
inspection. The Collateral Agent and the Secured Parties agree that neither the
Collateral Agent nor BB&T shall have any obligation or liability to preserve,
protect, manage, maintain, safekeep or otherwise have any responsibility for the
Collateral beyond the safe custody of any Collateral in any such Person’s actual
possession.

(b) The Collateral Agent agrees to use its best efforts to give to BB&T, via
certified mail, written notice prior to the exercise by the Collateral Agent of
any of its rights or remedies against the Collateral at the address provided for
in §10.2 below; provided, however, that any failure to so provide such notice
shall have no effect on the ability of the Collateral Agent to exercise any of
its rights or remedies against the Collateral.

(c) BB&T agrees to use its best efforts to give to the Secured Parties, via
certified mail, written notice prior to the exercise by BB&T of any of its
rights or remedies against the Winchester Collateral at the address provided for
in §10.2 below; provided, however, that any failure to so provide such notice
shall have no effect on the ability of BB&T to exercise any of its rights or
remedies against the Winchester Collateral.

(d) If the Collateral Agent takes possession of the Company’s books and records
included in the Collateral, the Collateral Agent shall provide BB&T reasonable
access to inspect and copy such books and records if BB&T provides prior notice
(which shall be not less than two (2) business days except in the case of
emergency) and if such access is necessary to exercise its rights and remedies
in the Winchester Collateral.

(e) If the Collateral Agent or the Secured Parties receives any Winchester
Collateral or any proceeds thereof or if BB&T (in its capacity as lender of the
Term Debt under the Credit Agreement) receives any Collateral or any proceeds
thereof in which the Secured Parties have a prior perfected security interest,
such party shall (i) notify the other party in writing of the nature of such
receipt, the date of the receipt and the amount thereof; (ii) deduct from the
proceeds received any costs or expenses (including attorneys’ fees and expenses)
incurred in connection with the acquisition of such proceeds; (iii) hold the
remaining amount of such proceeds in trust for the benefit of the other party
until paid over to the other party; and (iv) pay the remaining amount of such
proceeds or deliver the applicable Collateral to the other party hereto promptly
upon receipt thereof. If at any time payment, in whole or in part, of any
Collateral or proceeds of Collateral distributed hereunder is rescinded or must
otherwise be

 

-20-



--------------------------------------------------------------------------------

restored or returned as a preference, fraudulent conveyance or otherwise under
any bankruptcy, insolvency or similar law, then each party receiving any portion
of such proceeds agrees, upon demand, to return the portion of such proceeds it
has received to the party responsible for restoring or returning such proceeds.

(f) References to BB&T in this Section 8 shall also refer to all Additional
Creditors under the Qualified Replacement Credit Agreement if such Additional
Creditors are also the holders of a Lien on the Winchester Collateral.

SECTION 9 MISCELLANEOUS.

Section 9.1. Entire Agreement. This Agreement represents the entire Agreement
among the Collateral Agent, the Secured Parties and the Company in respect of
the subject matter hereof.

Section 9.2. Notices. Notices hereunder shall be given to the Secured Parties at
their addresses as set forth in the Note Agreement or the Credit Agreement or at
such other address as may be designated by each in a written notice to the other
parties hereto.

Section 9.3. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Collateral Agent and each of the Secured Parties and
their respective successors and assigns, whether so expressed or not, and, in
particular, shall inure to the benefit of and be enforceable by and against any
future holder or holders of any Secured Obligations, and the term “Secured
Party” shall include any such subsequent holder of Secured Obligations, wherever
the context permits.

Section 9.4. Consents, Amendment, Waivers. All amendments, waivers or consents
of any provision of this Agreement shall be effective only if the same shall be
in writing and signed by the Collateral Agent and all of the Secured Parties.

Section 9.5. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to any
conflicts of law principles.

Section 9.6. Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one Agreement, and
any of the parties hereto may execute this Agreement by signing any such
counterpart.

Section 9.7. Sale of Interest. No Secured Party will sell, transfer or otherwise
dispose of any interest in the Secured Obligations unless such purchaser or
transferee shall agree, in writing, to be bound by the terms of this Agreement.

Section 9.8. Severability. In case any one or more of the provisions contained
in this Agreement shall be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions of this
Agreement shall not in any way be affected or impaired thereby.

 

-21-



--------------------------------------------------------------------------------

Section 9.9. Expenses. In the event of any litigation to enforce this Agreement,
the prevailing party shall be entitled to its reasonable attorney’s fees
(including the allocated costs of in-house counsel).

Section 9.10. Term of Agreement. This Agreement shall terminate when all Secured
Obligations are paid in full and such payments are not subject to any
possibility of revocation or rescission and no Secured Party has any commitment
to extend any additional credit constituting Secured Obligations under the terms
of the Credit Agreement or any Qualified Replacement Credit Agreement, or when
the Collateral Agent, BB&T (if then a Secured Party) and all of the other
Secured Parties mutually agree in a writing to terminate this Agreement,
whichever occurs earlier.

Section 9.11. Obligations Several. The obligations of the Secured Parties and
the Collateral Agent hereunder are several. The failure of any Secured Party or
the Collateral Agent to carry out its obligations hereunder shall not relieve
any other Secured Party or the Collateral Agent of any obligation hereunder, nor
shall any Secured Party or the Collateral Agent be responsible for the
obligations of, or any action taken or omitted by, any other Person hereunder.
Nothing contained in this Agreement shall be deemed to cause any Secured Party
or the Collateral Agent to be considered a partner of or joint venturer with any
other Secured Party, the Collateral Agent, the Subsidiary Guarantors or the
Company.

 

-22-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

BRANCH BANKING AND TRUST COMPANY, AS

COLLATERAL AGENT

By:  

/s/ David A. Chandler

Name:   DAVID A. CHANDLER Its:   SENIOR VICE PRESIDENT

 

-23-



--------------------------------------------------------------------------------

TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA By:  

/s/ Brian Roelate

Name:   Brian Roelate

 

-24-



--------------------------------------------------------------------------------

NATIONWIDE LIFE INSURANCE COMPANY NATIONWIDE LIFE AND ANNUITY INSURANCE COMPANY
AMCO INSURANCE COMPANY

NATIONWIDE MUTUAL INSURANCE COMPANY

BY:  

/s/ Wayne T. Frisbee

NAME:   WAYNE T. FRISBEE   AUTHORIZED SIGNATORY

 

-25-



--------------------------------------------------------------------------------

GREAT WEST LIFE & ANNUITY INSURANCE COMPANY BY:  

/s/ Tad Anderson

NAME:   TAD ANDERSON ITS:   ASSISTANT VICE PRESIDENT, INVESTMENTS BY:  

/s/ J.G. Lowery

NAME:   J.G. LOWERY ITS:   ASSISTANT VICE PRESIDENT, INVESTMENTS

 

-26-



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY BY:  

/s/ David A. Chandler

NAME:   DAVID A. CHANDLER ITS:   SENIOR VICE PRESIDENT

 

-27-



--------------------------------------------------------------------------------

THE UNDERSIGNED HEREBY ACKNOWLEDGE AND AGREE TO THE FOREGOING AGREEMENT.

 

TREX COMPANY, INC. BY:  

/s/ Paul D. Fletcher

NAME:   PAUL D. FLETCHER ITS:   CHIEF FINANCIAL OFFICER

 

-28-



--------------------------------------------------------------------------------

EXHIBIT A

TO

INTERCREDITOR AGREEMENT

COLLATERAL

The collateral described in the granting clauses of the Security Agreement dated
as of March 16, 2007, made by the Company in favor of the Collateral Agent to
secure the Secured Obligations (as the same may from time to time be amended,
restated, supplemented or otherwise modified, the “Security Agreement”)
including, without limitation:

The Company’s right, title and interest in, to and under all of its personal
property, wherever located and whether now existing or owned or hereafter
acquired or arising, including the following property: (i) all Accounts;
(ii) all Chattel Paper; and (iii) all Inventory; and all money, all products and
Proceeds of any and all of the foregoing, and all Supporting Obligations of any
and all of the foregoing. Notwithstanding the foregoing, except for fixtures (as
provided in Section 9-313 of the UCC), such grant of a security interest shall
not extend to any asset which would be real property under the law of the
jurisdiction in which it is located.

Notwithstanding the foregoing, it is understood and agreed that the Collateral
shall not include (a) fixtures (as defined in the UCC) located in or at the
Company’s Winchester, Virginia facilities excluding manufacturing equipment or
production equipment located at such facility, (b) fixtures (as defined in the
Uniform Commercial Code as in effect from time to time in the State of Nevada)
located in or at the Company’s Lyon County, Nevada facility excluding
manufacturing equipment or production equipment located at such facility, or
(c) any Investment Property consisting of equity interests in TREX Company, LLC
or any Subsidiary or Affiliate (as defined in the Credit Agreement). Capitalized
terms used in this Exhibit A and not otherwise defined in this Agreement or in
this Exhibit A shall have the meanings given to such terms in the Security
Agreement.



--------------------------------------------------------------------------------

EXHIBIT B

TO

INTERCREDITOR AGREEMENT

WINCHESTER COLLATERAL

All that certain lot or parcel of land, together with the improvements thereon
and appurtenances thereunto belonging, lying, situate and being in Back Creek
Magisterial District, Frederick County, Virginia and the City of Winchester,
Virginia, and being more particularly described as follows:

PARCEL ONE:

That certain parcel of land containing 65.7901 acres and shown on that certain
plat dated September 8, 2000 and entitled “Final Plat for Lot Consolidation of
the land of TREX Company, LLC, City of Winchester and Back Creek District,
Frederick County, VA”, and recorded in the Land Records of Frederick County,
Virginia in Deed Book 976 at page 405 and in the Land Records of the City of
Winchester, Virginia as Instrument Number 000002334.

TOGETHER WITH that certain twenty (20) foot drainage easement granted TREX
Company, LLC by Deed of Easement dated November 16, 2000 and recorded
November 27, 2000 in the Land Records of Frederick County, Virginia as
Instrument Number 000012444.

Frederick County Tax Map Number 63-A-110

City of Winchester Tax Map Number 371-01-1

PARCEL TWO:

All those certain lots or parcels of land, together with the improvements
thereon and appurtenances thereunto belonging, lying, situate and being in Back
Creek Magisterial District, Frederick County, Virginia and the City of
Winchester, Virginia, and being more particularly described as follows:

Being as shown on Sheet 5 of the plans for Route 652, State Highway Project
0652-034-224, M-501 and lying south of and adjacent to the south revised
proposed right of way line (11-19-01) of Route 652, from a point approximately
60 feet opposite approximate station 28+18 (Route 652 survey centerline) to a
point approximately 40 feet opposite approximate Station 29+94 (Route 652 survey
centerline) containing 0.034 acre, more or less, land; and being a part of the
same lands acquired from The Henkel-Harris Company, by deed dated September 12,
1997, recorded in Deed Book 887, page 1043, in the office of the Clerk of the
Circuit Court of Frederick County.

For a more particular description of said land, reference is made to the
photocopy of said Sheet 5, showing outlined in RED the said land, which
photocopy is hereto attached and is recorded in the State Highway Plat Book 10,
Page 227.



--------------------------------------------------------------------------------

EXHIBIT C

TO

INTERCREDITOR AGREEMENT

JOINDER BY ADDITIONAL CREDITORS

The undersigned hereby acknowledges and agrees to the foregoing Agreement
(capitalized terms used herein having the respective meanings assigned thereto
in the Agreement) and executes and delivers this joinder to the Agreement and
agrees to become a party thereto with all the rights, benefits and obligations
of a Secured Party all as of the date hereof.

The undersigned have entered into the following facility with the Company
[insert description of Funded Debt facility of the Company].

The undersigned’s address for notices under the Agreement is as follows:

Dated:                     

 

[ADDITIONAL CREDITORS] By  

 

Its  

 